                        IN THE UNITED STATES DISTRICT COURT

                   FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



UNITED STATES OF AMERICA                     :
                                             :
              v.                             :                 1:21 MJ 61-1
                                             :
LAURA STEELE                                 :
                                             :



                                NOTICE OF APPEARANCE

       NOW COMES the undersigned, John D. Bryson, who gives notice that he is appearing in

the above-captioned matter for Defendant Laura Steele, and will represent Defendant in all future

proceedings in the Middle District of North Carolina.

       This the 18th day of February 2021.

                                                 Respectfully submitted,


                                                 /s/John D. Bryson________
                                                 John D. Bryson (N.C.S.B. No. 12883)
                                                 Counsel for Defendant
                                                 1912 Eastchester Dr., Ste. 400
                                                 High Point, NC 27265
                                                 Telephone: (336) 819-6016
                                                 Facsimile: (336) 819-6076
                                                 jbryson@wehwlaw.com




          Case 1:21-mj-00061-JLW Document 5 Filed 02/18/21 Page 1 of 2
                               CERTIFICATE OF SERVICE


       The undersigned attorney certifies that on the 18th day of February 2021, he served true

and correct copies of the foregoing document upon counsel of record below by using the ECF

Electronic filing system:

       Graham T. Green
       Assistant United States Attorney
       graham.green@usdoj.gov


                                                   /s/John D. Bryson_______________
                                                   John D. Bryson (N.C.S.B. No. 12883)
                                                   Attorney for Defendant




                                              2



          Case 1:21-mj-00061-JLW Document 5 Filed 02/18/21 Page 2 of 2
